Citation Nr: 1747085	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as due to asbestos or herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to asbestos or herbicide exposure.  

3.  Entitlement to service connection for nephropathy, to include as due to asbestos or herbicide exposure or as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to asbestos or herbicide exposure or as secondary to a cardiac disability or diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to asbestos or herbicide exposure or as secondary to a cardiac disability or diabetes mellitus, type II.

6.  Entitlement to service connection for hypertension, to include as due to asbestos or herbicide exposure or as secondary to a cardiac disability or diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1955 to May 1969.  He died in December 2013, and the Appellant is his surviving spouse.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case currently rests with the RO in Oakland, California.  

The Veteran died prior to the promulgation of a Board decision in this case.  Accordingly, the Board dismissed the appeal in February 2014.  However, the Appellant had submitted a motion in January 2014 requesting that she be substituted for the Veteran in the instant appeal.  The Agency of Original Jurisdiction (AOJ) granted the Appellant's motion, and the claims were returned to the Board for appellate consideration.  In August 2014, the Board remanded the claims for further development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board subsequently denied the claims in January 2017.  However, in August 2017, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMR) filed by the parties, and remanded the matters for additional development.  These claims have since been returned to the Board for further review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Appellant is currently seeking entitlement to those benefits as set forth above.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

A central inquiry in this case is the Appellant's contention that the Veteran was exposed to herbicide agents while serving aboard the USS Braine, both while the ship was docked in Da Nang Harbor and navigating the inland waterways of Vietnam.  See, lay statement dated May 2013.  Service records establish that the Veteran was stationed aboard the USS Braine from March 1968 to February 1969.  See Enlisted Performance Record (listing assignment dates as October 1968 to January 1969); see also Administrative Remarks dated February1969 (noting an unauthorized absence from the USS Braine); VA memorandum dated July 2012 (indicating that the Veteran reported to service aboard the USS Braine in March 1968).

The evidence of record establishes that during this time, the USS Braine operated in the waters of Vietnam between August and November 1968.  See Personnel Information Exchange System (PIES) response dated February 2011 (reporting that the USS Braine operated in the waters of Vietnam from August 1 through 28, 1968; September 17 through October 10, 1968; and October 31 through November 8, 1968).  As such, the Board's August 2014 remand instructed the RO to obtain the ship's deck logs for this period in an effort to assess the Veteran's purported exposure.  

In response to the RO's request, the National Archives provided a copy of the USS Braine's deck logs from November 5 through November 9, 1968.  

As such, a remand is now required such that a complete copy of the USS Braine's deck logs for the period of August through November, 1968 may be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016) (establishing the duty to assist appellants in substantiating claims for VA benefits).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the National Archives, the Department of the Navy, and any other appropriate source to obtain any deck logs or additional documentation detailing the movements and operations of the USS Braine during the period of August through November 1968.  

Specifically, deck logs must be obtained for the following periods: August 1 through 28, 1968; September 17 through October 10, 1968; and October 31 through November 8, 1968.  If said records do not exist or cannot otherwise be obtained, a negative response must be provided and associated with the claims file.   

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Appellant and her representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[CONTINUED ON NEXT PAGE]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




